          Case 1:20-cv-01784-VSB Document 30 Filed 04/04/21 Page 1 of 1




WRITER S DIRECT:          212-661-1008
                          anne@leelitigation.com
                                                                                      April 2, 2021
BY ECF
Hon. Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007                                          4/4/2021


       Re:        King v. Fedcap Rehabilitation Services, Inc., et al.,
                  Case No. 20-Civ-1784 (VSB) (DF)


Dear Judge Broderick:

        We are counsel to Plaintiff and submit this letter jointly with Defendants. We write to
respectfully request a two-week extension of time to file our fairness submission. On March 4,
2021, the Court ordered the parties to provide the terms of the settlement, within 30 days (by April
5, 2021). Since then, the parties have conferred with each other and our respective clients, and
Defendants have advised that they expect to send their draft of the Settlement Agreement for our
review by the end of this week.

       As parties are still in the process of finalizing the settlement documents, we respectfully
request a two-week extension of the date by which to file the fairness submission, to April 19,
2021. This is the first request for an extension.


       We thank the Court for its kind consideration.


Respectfully,

/s/ Anne Seelig
Anne Seelig

cc: all parties via ECF
